Citation Nr: 0007969	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  94-33 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a disability evaluation in excess of 40 
percent for a left shoulder disability including degenerative 
arthritis, recurrent dislocations and limitation of motion.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Acosta, Counsel




INTRODUCTION

The veteran served on active duty from July 1942 to December 
1948, and from October 1953 to July 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO), which denied a claim for a disability 
evaluation in excess of 20 percent for the service-connected 
left shoulder disability.  The current rating of 40 percent 
was thereafter granted in a November 1999 rating decision.

The Board notes that, in an October 1994 statement, the 
veteran introduced "a formal claim to establish service 
connection for my left hand cond[ition] as proximately due to 
or the result of my left shoulder condition."  This 
secondary service connection issue has not yet been developed 
at the RO level, and is consequently referred back to the RO 
for appropriate action.

The Board also notes that, in a December 1996 statement, the 
veteran said that, as a result of a June 1995 VA surgery, his 
right arm was damaged and that he now had "a serious right 
arm condition."  He added that "[t]his is a tort claim," 
which the Board construes as an attempt by the veteran to 
submit a claim under 38 U.S.C.A. § 1151 for disability 
allegedly caused by VA hospital care, medical or surgical 
treatment.  This issue, too, needs development at the RO 
level, and is consequently referred back to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  It has not been objectively shown that the service-
connected left shoulder disability is currently manifested by 
nonunion of the humerus (false flail joint), or loss of the 
head of the humerus (flail shoulder).


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 40 percent for the service-connected left shoulder 
disability including degenerative arthritis, recurrent 
dislocations and limitation of motion, not having been met, 
such an increased rating is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5202 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating.  The facts relevant 
to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of his 
claim (not to be construed, however, as shifting from the 
claimant to VA the responsibility to produce necessary 
evidence, per 38 C.F.R. § 3.159(a) (1999)), has been 
satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded  history.  
38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1999); see, also, DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement (due to a variety of reasons, to include ankylosis, 
contracted scars, flail joints, etc.), weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, atrophy of disuse, as well as 
instability of station, disturbance of locomotion and 
interference with sitting, standing and weight-bearing.  
38 C.F.R. § 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability.  The facial expression, wincing, etc., 
on pressure or manipulation should be carefully noted and 
definitely related to affected joints, as the intent of the 
Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability and 
actually painful, unstable or malaligned joints due to healed 
injury as entitled to at least the minimum compensable rating 
for that joint.  See, 38 C.F.R. § 4.59 (1999).

Arthritis substantiated by X-Ray will be rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When, however, 
the limitation of motion is noncompensable under the 
appropriate diagnostic code, a 10 percent rating is to be 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, but not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  See, 
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5003 and 5010 
(1999).  In the absence of evidence of limitation of motion, 
a 10 percent rating will be assigned if there exists X-Ray 
evidence of the involvement of two or more major joints, or 
two or more minor joint groups, to be increased to 20 percent 
if there are also occasional, incapacitating exacerbations.  
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5003 (1999).

At the outset, the Board notes that the record shows that the 
veteran is a right- handed individual.  See, for example, and 
in this regard, the reports of VA medical examinations that 
were conducted in September 1978, October 1993 and February 
1999.  Consequently, the ratings to be discussed in this 
decision will be those provided in the Schedule for a minor 
joint.

In the present case, the left shoulder disability is 
currently rated as 40 percent disabling under the provisions 
of Diagnostic Code 5202 of the Schedule, on account of 
evidence of fibrous union of the humerus.  See, 38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Code 5202 (1999).  A similar 
rating is warranted when there is unfavorable ankylosis of 
the scapulohumeral articulation, with the scapula and humerus 
moving as one piece and the abduction limited to 25 degrees 
from the side.  See, 38 C.F.R. § 4.71a, Part 4, Diagnostic 
Code 5200 (1999).

The Schedule also provides for a 50 percent rating when there 
is impairment of the humerus manifested by nonunion (false 
flail joint), and for a maximum rating of 70 percent when the 
impairment is manifested by loss of the head of the humerus 
(flail shoulder).  See, 38 C.F.R. § 4.71a, Part 4, Diagnostic 
Code 5202 (1999).

According to the report of the February 1999 VA medical 
examination, the veteran complained of pain in the left 
shoulder joint associated with cramps, numbness, limitation 
of motion and chronic dislocations, as well as muscular 
atrophy.  He also indicated that he was not taking any 
painkillers at the time because they were contraindicated for 
a patient like him with end-stage renal disease secondary to 
diabetes mellitus.  He also denied having seen any doctors in 
the past year for his left shoulder condition, explaining 
that, due to his multiple medical conditions, he was 
considered a high risk for surgery on the shoulder, and 
adding that, at the present time, the most important thing 
for him was to treat his kidney failure.

The above report also reveals that the precipitating factors 
for the reported symptomatology involved any movement of the 
left shoulder, and that there were no alleviating factors.  
Regarding the veteran's ability to ambulate and his past 
surgeries, it was noted that, for the last four years, the 
veteran had been moving around in a wheelchair for long-
distance ambulation, and with a walker and the aid of another 
person for short distances, and that he underwent a 
"decompressive" laminectomy from C3 through C7, due to 
cervical stenosis, in June 1995.  During the past year, the 
veteran said that he had had more than 100 dislocations, 
which he reduced himself.  He also said that he could not do 
normal activities with his left shoulder, as it was painful.

The above report further reveals that, on examination, the 
veteran had 55 degrees of abduction and flexion, and 45 
degrees of internal and external rotation, with painful 
motion from the first degree to the last degree on all the 
ranges of motion examined on this date.  The examiner also 
noted that the veteran had a chronic dislocated shoulder with 
an unstable joint, which impaired his use of that shoulder.  
Also, he noted that there was objective evidence of severe 
painful motion on all movements of the left shoulder, but no 
objective evidence of edema, effusion, redness, or heat.  
There was guarding of movement of the left shoulder, as well 
as severe multi-direction instability of the left shoulder 
joint, which the examiner noted he (the examiner) dislocated, 
but then closed and reduced, during the examination.  He also 
noted that there was moderate muscular atrophy of the 
intrinsic muscles of the left shoulder, severe weakness of 
all muscles of the left shoulder and muscle strength graded 
"3 of 5," which he said was "fair."  He further noted that 
there was an unstable, painful left shoulder, with ankylosis, 
but no constitutional signs for inflammatory arthritis.  The 
diagnoses were listed as recurrent dislocations of the left 
shoulder and arthritis, and degenerative joint disease of the 
left shoulder with calcific tendinitis and loose bodies, per 
X-Rays of June 1995.

As shown above, the veteran's service-connected left shoulder 
disability is currently manifested by pain, recurrent 
dislocations, instability, weakness and degenerative 
arthritis.  However, it has not been shown that the 
disability is manifested by nonunion of the humerus (false 
flail joint), or loss of the head of the humerus (flail 
shoulder), which, as noted earlier, are the criteria that the 
Schedule requires for ratings higher than 40 percent for a 
left shoulder disability.  Consequently, the Board concludes 
that, insofar as the schedular criteria for disability 
evaluations exceeding the current rating of 40 percent have 
not been met, the requested increased rating is not warranted 
at this time.

The Board is certainly cognizant of the current severity of 
the veteran's service-connected disability, as described 
above, but it is felt that the rating of 40 percent that was 
assigned in the November 1999 rating decision properly 
reflects such severity, and takes into account the objective 
evidence of functional impairment due to pain, weakness, 
etc., as required by the above cited VA regulations and the 
case of DeLuca.

Finally, the Board notes that the record appears to show that 
the RO has not considered the question of a referral of the 
above matter to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
This regulation provides that, to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment.  The governing criteria for such an 
award is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that, 
while the Board is precluded by regulation from assigning an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).

Regarding the above, the Board also notes that the Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the evidentiary 
record with these mandates in mind, the Board is of the 
opinion that a referral for extra-schedular consideration is 
not warranted in the present case, due to the lack of a 
reasonable basis for further action on this question.  See, 
VAOPGCPREC. 6-96 (1996).


ORDER

A disability evaluation in excess of 40 percent for the 
service-connected left shoulder disability including 
degenerative arthritis, recurrent dislocations and limitation 
of motion, is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

